In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00422-CV


                      IN THE MATTER OF THE MARRIAGE OF
                       JAY STANTON AND RITA R. STANTON

                          On Appeal from the 242nd District Court
                                   Castro County, Texas
               Trial Court No. B9837-1408, Honorable Kregg Hukill, Presiding

                                     April 26, 2016

                       ORDER ON MOTION TO DISMISS

                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Through her attorney, appellant Rita R. Stanton has filed a motion to voluntarily

dismiss her appeal. The motion is unopposed. Without passing on the merits of the

case, we grant the motion to dismiss appellant’s appeal. TEX. R. APP. P. 42.1(a)(1), (b).

The appeal of cross-appellant Jay Stanton remains pending.


                                                               Per Curiam